







EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of August ___,
2005, by and among PanAmerican Bancorp, a Delaware corporation (the “Company”),
and the purchasers identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

ARTICLE I
DEFINITIONS

1.1

Definitions.  In addition to the terms defined elsewhere in this Agreement, the
following terms have the meanings indicated in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“BHCA” means the Bank Holding Company Act of 1956, as amended.

“CBCA” means the Change in Bank Control Act.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.  The Company may effect more than one Closing.

“Closing Date” means the Trading Day selected by the Company after all of the
Transaction Documents have been executed and delivered by the applicable parties
thereto, and all conditions precedent to (i) the Purchasers’ obligations to pay
the Subscription Amount and (ii) the Company’s obligations to deliver the
Securities have been satisfied or waived.  The Company may have more than one
Closing Date.















--------------------------------------------------------------------------------









“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock shall hereinafter have been
reclassified into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company Counsel” means Blank Rome LLP with offices located at 1200 North
Federal Highway, Suite 417, Boca Raton, FL 33432.

“DGCL” means the Delaware General Corporation Law, as amended.

“Equity Securities” shall have the meaning set forth under Rule 405 (or any
successor rule) promulgated by the commission under the Securities Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 “GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“including” means including, without limitation.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

“Memorandum” means the Company’s Confidential Private Placement Memorandum dated
as of July 13, 2005, as supplemented, with respect to the offering contemplated
hereby.

“Over-Allotment Option” shall have the meaning set forth in Section 2.4.

“Pequot Entities” means [       ].

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.



2







--------------------------------------------------------------------------------









“Placement Agents” means Noble International Investments, Inc. and Colonial
Capital Partners, LLC.

“Registration Rights Agreement” means the Registration Rights Agreement in the
form of Exhibit B delivered to the Purchasers at the Closing in accordance with
Section 2.2(a) hereof.

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Common Stock, the Warrants, and the Warrant Shares
issuable under the Transaction Documents.

“Securities Act” means the Securities Act of 1933, as amended.

“Shareholder Approval” means such approval of the shareholders of the Company as
may be required by:  (a) the applicable provisions of the DGCL to authorize
sufficient shares of Common Stock to effect the transactions contemplated by the
Transaction Documents and (b) the applicable rules and regulations of the
Trading Market (or any successor entity) with respect to the transactions
contemplated by the Transaction Documents, including the issuance of Common
Stock and Warrant Shares in excess of 19.99% of the issued and outstanding
Common Stock on the Closing Date.   The term “Shareholder Approval” shall also
include the filing of a certificate of amendment to the certificate of
incorporation of the Company to effect the increase in the authorized shares
referred in clause (a) above.

“Subscription Amount” shall mean, as to each Purchaser, the amount to be paid
for the Units purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount”, in United States Dollars and in immediately available funds.

 “Subsidiary” means Pan American Bank, a bank chartered under the laws of
 Florida.

“Trading Day” means a day during which trading in securities generally occurs on
the Trading Market in which the Common Stock is then listed or traded.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTC Bulletin
Board, the Nasdaq SmallCap Market, the American Stock Exchange, the New York
Stock Exchange or the Nasdaq National Market.



3







--------------------------------------------------------------------------------









“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Warrants, and any other documents or agreements executed in connection with
the transactions contemplated hereunder.

“Unit” means one share of Common Stock and a Warrant to purchase 0.50 of a share
of Common Stock at an exercise price of $4.00 per whole share.

“Voting Stock” shall mean Equity Securities of any class or classes, however
designated, having ordinary voting power for the election of the members of the
board of directors or other governing body of the subject entity.

“Warrants” means the Common Stock Purchase Warrants in the form of Exhibit A
delivered to the Purchasers at the Closing in accordance with Section 2.2(a)
hereof.  Each Warrant shall represent the right to purchase 0.50 of a share of
Common Stock at an exercise price of $4.00 per whole share, subject to
adjustment.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

“York Entities” means York Capital Management, L.P., York Investment Limited and
York Global Value Partners, L.P., collectively.

ARTICLE II
PURCHASE AND SALE

2.1

Closing.  On the Closing Date, upon the terms and subject to the conditions set
forth herein, the Company agrees to sell, and each Purchaser agrees to purchase
in the aggregate, severally and not jointly, up to 6,250,000 Units, plus at the
option of the Company, the Units represented by its Over-Allotment Option.  The
number of Units to be purchased by each Purchaser shall be as set forth opposite
such Purchaser’s name on the signature page hereto, subject to the rights of the
Company to reject any subscription in whole or in part in its sole and absolute
discretion.  Each Purchaser shall deliver to the Company via wire transfer or a
certified check of immediately available funds in an amount equal to its
Subscription Amount and the Company shall deliver to each Purchaser its
respective shares of Common Stock and Warrants as determined pursuant to Section
2.2(a) and the other items set forth in Section 2.2 issuable at the Closing.
 Upon satisfaction of the conditions set forth in Section 2.2, the Closing shall
occur at the offices of the Company Counsel, or such other location as the
parties shall mutually agree.  The Company may enter into Transaction Documents
(including a Securities Purchase Agreement, Registration Rights Agreement and
Warrants) with other purchasers with respect to the Units offered hereby.  Each
set of Transaction Documents shall be identical in all material respects except
as to the identities of the respective Purchasers, the amount of Securities to
be purchased and the date of execution and closing.  The Company may have more
than one Closing and Closing Date with respect to such other Transaction
Documents.









4







--------------------------------------------------------------------------------









2.2

Deliveries.

(a)

On the Closing Date, the Company shall deliver or cause to be delivered to the
Company Counsel with respect to each Purchaser the following:

(i)

this Agreement and the Registration Rights Agreement duly executed by the
Company;

(ii)

a certificate evidencing a number of shares of Common Stock equal to one share
of Common Stock for each Unit purchased; and

(iii)

Warrants registered in the name of such Purchaser to purchase 0.50 shares of
Common Stock for each Unit purchased, in the form of Exhibit A attached hereto.

(b)

On the Closing Date, each Purchaser shall deliver or cause to be delivered the
following:

(i)

this Agreement and the Registration Rights Agreement duly executed by such
Purchaser;

(ii)

such Purchaser’s Subscription Amount by wire transfer or by certified check of
immediately available funds to the account as specified in writing by the
Company; and

(iii)

an Investor Questionnaire, completed by each such Purchaser and reasonably
satisfactory to counsel for the Company.

2.3

Closing Conditions.

(a)

The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i)

the accuracy in all material respects when made and on the Closing Date (except
for representations and warranties made as of a specific date, which must be
accurate in all material respects as of such date) of the representations and
warranties of the Purchasers contained herein and in theInvestor Questionnaire;

(ii)

all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed;

(iii)

Shareholder Approval shall have been obtained; and

(iv)

the delivery by each of the Purchasers of the items set forth in Section 2.2(b)
of this Agreement.






5







--------------------------------------------------------------------------------









(b)

The respective obligations of the Purchasers hereunder in connection with the
Closing are subject to the following conditions being met:

(i)

the accuracy in all material respects when made and on the Closing Date (except
for representations and warranties made as of a specific date, which must be
accurate in all material respects as of such date) of the representations and
warranties of the Company contained herein;

(ii)

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii)

Shareholder Approval shall have been obtained;

(iv)

the delivery by the Company of the items set forth in Section 2.2(a) of this
Agreement; and

(v)

in the case of the York Entities, receipt of all necessary approvals from the
Federal Reserve Bank of Atlanta or the Board of Governors of the Federal Reserve
System required under the BHCA or CBCA in connection with the York Entities’
purchase of Units.

2.4

Over-Allotment Option.  The Company shall have the right to offer and sell up to
an additional 1,250,000 Units on the terms and conditions set forth herein in
its sole and absolute discretion.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties of the Company.  Except as set forth: (i) in the
Memorandum or (ii) within any SEC Reports, as of the date hereof, the Company
hereby makes the representations and warranties set forth below to each
Purchaser.

(a)

Subsidiaries.  The Subsidiary is the only direct or indirect subsidiary of the
Company.  The Company owns, directly or indirectly, all of the capital stock or
other equity interests of the Subsidiary free and clear of any Liens other than:
(i) as disclosed in the SEC Reports and (ii) with respect to PanAmerican Bank,
of which the Company owns 99.9% of the outstanding capital stock, and all the
issued and outstanding shares of capital stock of the Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.  The Corporation and its
Subsidiary do not own any securities of any Person other than the Subsidiary,
except for securities owned in a trust capacity or held on account of a debt
previously contracted.

(b)

Organization and Qualification.  Each of the Company and the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its



6







--------------------------------------------------------------------------------









business as currently conducted.  The Company is duly registered as a bank
holding company under the BHCA. Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
 Each of the Company and the Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have or would not
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business, or
financial condition of the Company and the Subsidiaries, taken as a whole, or
(iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and to its
knowledge no Action has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

(c)

Authorization; Enforcement.  Subject to Shareholder Approval, the Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company in connection therewith other than in connection with the Required
Approvals.  Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(d)

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) to which the Company or any Subsidiary is a party or by which
any property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which



7







--------------------------------------------------------------------------------









the Company or a Subsidiary is subject (including federal and state securities
laws and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as would not have or would not reasonably be expected to result in a
Material Adverse Effect.

(e)

Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 4.6, (ii) the filing with the
Commission of the Registration Statement, (iii) the notice and/or application(s)
to each applicable Trading Market for the issuance and sale of the Common Stock
and Warrants and the listing of the Common Stock and the Warrant Shares for
trading thereon in the time and manner required thereby, (iv) the filing of Form
D with the Commission and such filings as are required to be made under
applicable state securities laws and (vi) Shareholder Approval (collectively,
the “Required Approvals”).

(f)

Issuance of the Securities.  Subject to Shareholder Approval, the Securities
will be duly authorized and, when issued and paid for in accordance with the
applicable Transaction Documents, will be duly and validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.  On or
before the Closing Date, the Company will have reserved from its duly authorized
capital stock a number of shares of Common Stock at least equal to the full
number of Warrant Shares then issuable upon exercise of the Warrants.

(g)

Capitalization.  The capitalization of the Company is as described in the
Company’s most recent Annual Report on Form 10-KSB filed with the Commission,
except as updated by the Company’s SEC Reports (as defined below).  Except as
described in the Company’s SEC Reports (as defined below), the Company has not
issued any capital stock since such filing other than pursuant to the exercise
of employee stock options under the Company’s stock option plans, the issuance
of shares of Common Stock to employees pursuant to the Company’s employee stock
purchase plan and pursuant to the conversion or exercise of outstanding Common
Stock Equivalents. Except as described in the Company’s SEC Reports and except
as a result of the purchase and sale of the Securities, there are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  






8







--------------------------------------------------------------------------------









(h)

SEC Reports; Financial Statements.   The Company has filed all reports required
to be filed by it under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Company was required by law to file such
material) (the foregoing materials, including the exhibits thereto, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial condition of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

(i)

Material Changes.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders, other
than dividends of $14,360 paid on the Company’s preferred stock in February
2005, or purchased, redeemed or made any agreements to purchase or redeem any
shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock option plans.  The Company does not have pending before the
Commission any request for confidential treatment of information.

(j)

Litigation.  Except as disclosed in the SEC Reports, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents



9







--------------------------------------------------------------------------------









or the Securities or (ii) would, if there were an unfavorable decision, have or
would reasonably be expected to result in a Material Adverse Effect.  Since
January 1, 2003, neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

(k)

Labor Relations.  No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company which
could reasonably be expected to result in a Material Adverse Effect.

(l)

Compliance.  Neither the Company nor any Subsidiary (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is or has been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
except in each case as would not reasonably be expected to have a Material
Adverse Effect.

(m)

Regulatory Permits.  The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits would not have or would not reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(n)

Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
as described in the SEC Reports and except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties.  Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance.



10







--------------------------------------------------------------------------------









(o)

Patents and Trademarks.  The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the SEC Reports and which the failure to so have would
reasonably be expected to have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  Neither the Company nor any Subsidiary has
received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights.

(p)

Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including but not limited to, directors and
officers insurance coverage.  Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

(q)

Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports or the Memorandum, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $60,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any stock option plan of the Company.

(r)

Sarbanes-Oxley; Internal Accounting Controls.  The Company has recently
commenced an analysis of its internal controls for purposes of complying with
Section 404 of the Sarbanes-Oxley Act of 2002, but otherwise is in compliance in
all material respects with all provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing Date.

(s)

Certain Fees.  Except fees being paid to the Placement Agents hereunder, no
brokerage or finder’s fees or commissions are or will be payable to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by this
Agreement based upon arrangements made by the Company or any of its Affiliates.
 The Purchasers shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of Persons for fees of a type



11







--------------------------------------------------------------------------------









contemplated in this Section that may be due in connection with the transactions
contemplated by this Agreement based upon arrangements made by the Company or
any of its Affiliates.

(t)

Private Placement. Assuming the accuracy of the Purchasers representations and
warranties set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the Units by the Company to the Purchasers as
contemplated hereby. Assuming Shareholder Approval shall have been obtained and
the Trading Market shall have approved the listing of additional shares of
Common Stock, the issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Trading Market.

(u)

Investment Company. The Company is not, and immediately after receipt of payment
for the shares of Common Stock, will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(v)

Listing and Maintenance Requirements.  The Company’s Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  

(w)

Disclosure.  All disclosure provided to the Purchasers regarding the Company,
its business and the transactions contemplated hereby, furnished by or on behalf
of the Company with respect to the representations and warranties made herein
are true and correct with respect to such representations and warranties and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.

(x)

Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

(y)

No General Solicitation.  Neither the Company nor, to the knowledge of the
Company, any Person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising.  The
Company has offered the Securities for sale only to Persons it reasonably
believes to be “accredited investors” as defined in Regulation D under the
Securities Act.

(z)

Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic



12







--------------------------------------------------------------------------------









political parties or campaigns from corporate funds, (iii) failed to disclose
fully any contribution made by the Company (or made by any person acting on its
behalf of which the Company is aware) which is  in violation of law, or (iv)
violated in any material respect any provision of the Foreign Corrupt Practices
Act of 1977, as amended.

The Purchaser acknowledges and agrees that the Company does not make and has not
made any representations or warranties, written or oral, with respect to the
Company (including its assets, financial condition, results of operations,
business or prospects) or the transactions contemplated hereby other than those
specifically set forth in this Section 3.1, provided that nothing in this
sentence shall be deemed to limit the Company’s representations and warranties
set forth in Section 3.1(w).

3.2

Representations and Warranties of the Purchasers.  Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

(a)

Organization; Authority.  Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder.  The execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate or similar
action on the part of such Purchaser.  Each Transaction Document to which it is
a party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b)

Purchaser Representation.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account for investment and not with a view to, or for sale in
connection with, any distribution of such Securities or any part thereof, has no
present intention of distributing any of such Securities and has no arrangement
or understanding with any other persons regarding the distribution of such
Securities (this representation and warranty does not limit such Purchaser’s
right to sell the Securities pursuant to the Registration Statement or otherwise
in compliance with applicable federal and state securities laws).  Such
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business.  Such Purchaser does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Securities.






13







--------------------------------------------------------------------------------









(c)

Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises any
Warrants, it will be   an “accredited investor” as defined in Regulation D under
the Securities Act.  Such Purchaser is not, and is not required to be,
registered as a broker-dealer under Section 15 of the Exchange Act.

(d)

Experience of Such Purchaser.  Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment.  Such Purchaser is able to bear the economic risk
of an investment in the Securities has no need for liquidity with respect to its
investment and, at the present time, is able to afford a complete loss of such
investment.

(e)

General Solicitation.  Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(f)

Purchaser Investigation. Such Purchaser has had the opportunity to request and
receive all information deemed necessary by it to evaluate an investment in the
Company.  The Purchaser confirms that the Company has made available to the
Purchaser the opportunity to ask questions of, and receive answers from the
Company concerning the terms and conditions of the Securities and the nature of
the business of the Company, and to obtain additional information or documents
which the Company possesses or can acquire without unreasonable effort or
expense. In formulating the decision to acquire the Securities, the Purchaser
has relied solely upon its own advisors and its own independent investigation of
the Company with respect to this Agreement and the nature and effect of any
investment in the Securities as well as the representations and warranties of
the Company in Section 3.1 and the information contained, or incorporated by
reference, in the Company’s Private Placement Memorandum dated July 13, 2005.  

(g)

Short Sale.  Each Purchaser represents that after the date that such Purchaser
learned of the terms of this transaction and prior to the date hereof, neither
it nor any Person over which the Purchaser has direct control, have made any net
short sales of, or granted any option for the purchase of or entered into any
hedging or similar transaction with the same economic effect as a net short
sale, in the Common Stock.

(h)

Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement based upon arrangements made by the Purchaser or
any of its Affiliates.  The Company shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement based upon arrangements made by any
Purchaser or any of its Affiliates.



14







--------------------------------------------------------------------------------









The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2
and in the Investor Questionnaire.

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

4.1

Transfer Restrictions.

(a)

The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than
pursuant to an effective registration statement, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.  As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and the Registration
Rights Agreement and shall have the rights of a Purchaser under this Agreement
and the Registration Rights Agreement, provided, that the foregoing shall not
apply to a transfer of Securities pursuant to an effective registration
statement.

(b)

The Purchasers agree to the imprinting, so long as is required by applicable
federal and state securities laws, of a legend on any of the Securities in the
following form:

With respect to certificates representing Common Stock (including Warrant
Shares):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION, OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.






15







--------------------------------------------------------------------------------









With respect to the Warrants:

THE EXERCISE OF THIS WARRANT HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.  THIS WARRANT MAY
ONLY BE EXERCISED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND APPLICABLE
SECURITIES LAWS.  AS A CONDITION PRECEDENT TO THE EXERCISE OF THIS WARRANT, THE
COMPANY MAY REQUIRE SUCH CERTIFICATES AND OPINIONS OF COUNSEL AS IT DEEMS
NECESSARY FROM THE PERSON EXERCISING THIS WARRANT TO ESTABLISH THE EXISTENCE OF
SUCH EXEMPTIONS.

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

THIS WARRANT IS SUBJECT TO OTHER RESTRICTIONS ON TRANSFER AS SET FORTH IN A
SECURITIES PURCHASE AGREEMENT, THE FORM OF WHICH IS AVAILABLE FROM THE COMPANY.

(c)

Certificates evidencing the Common Stock, including Warrant Shares, shall not
contain any legend (including the legend set forth in Section 4.1(b) hereof):
 (i) following any sale of such Common Stock pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144, or (ii)
if such Common Stock is eligible for sale under Rule 144(k), provided that, in
each case, the Purchase provides a copy of such certificates or confirmations as
the Company reasonably requests.



16







--------------------------------------------------------------------------------









(d)

Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing Securities
as set forth in this Section 4.1 is predicated upon the Company’s reliance that
the Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.

4.2

Integration.  The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.  

4.3

Securities Laws Disclosure; Publicity.  Following the Closing Date, the Company
will issue a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby.  The Purchaser shall not issue any such press
release or otherwise make any such public statement without the prior consent of
the Company, which consent shall not unreasonably be withheld, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication.

4.4

Use of Proceeds.  The Company intends to use the net proceeds from the sale of
the Securities hereunder for working capital purposes.

4.5

Indemnification of Purchasers.  Unless such action is based upon a breach of
such Purchaser’s representation, warranties or covenants under the Transaction
Documents or any violations by the Purchaser of state or federal securities laws
or any conduct by such Purchaser which constitutes fraud, gross negligence,
willful misconduct or malfeasance (collectively, “Non-Indemnifiable Claims”) and
subject to the provisions of this Section 4.5, the Company will indemnify and
hold the Purchasers and their directors, officers, shareholders, partners,
employees and agents (each a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or any violations by the Company
of state or federal securities laws.  If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing, which counsel shall be reasonably acceptable to such
Purchaser Party.  Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material



17







--------------------------------------------------------------------------------









issue between the position of the Company and the position of such Purchaser
Party.  The Company will not be liable to any Purchaser Party under this
Agreement (i) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is attributable to any Purchaser Party’s Non-Indemnifiable
Claim. The Company shall not settle any action without the prior written consent
of the relevant Purchaser Party, which consent shall not be unreasonably
withheld, delayed or conditioned, unless such settlement includes an
unconditional release of such Purchaser Party from all liability and does not
otherwise impose any obligations on such Purchaser Party.

4.6

Reservation and Listing of Securities.

(a)

The Company shall maintain a reserve from its duly authorized shares of Common
Stock for issuance pursuant to the Transaction Documents in such amount as may
be required to fulfill its obligations in full under the Transaction Documents.

(b)

The Company shall, if applicable: (i) in the time and manner required by the
Trading Market, prepare and file with such Trading Market an additional shares
listing application covering a number of shares of Common Stock at least equal
to the Common Stock sold hereunder and the number of Warrant Shares then
issuable under the Warrants on the date of such application, (ii) take all steps
necessary to cause such shares of Common Stock to be approved for listing on the
Trading Market as soon as possible thereafter, (iii) provide to the Purchasers
evidence of such listing upon request, and (iv) maintain the listing of such
Common Stock on any date at least equal to the maximum aggregate number of
shares of Common Stock then issued or potentially issuable in the future
pursuant to the Transaction Documents on such date on such Trading Market or
another Trading Market.

4.7

Equal Treatment of Purchasers.  Except as set forth below in Section 4.10 and
4.11, no consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents.  For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended to treat for the
Company the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

4.8

No Net Short Position.  Each Purchaser agrees, severally and not jointly with
any other Purchasers, that they or any Person acting at the request or direction
of Purchaser, will not enter into any Short Sales (as hereinafter defined) from
the period commencing on the Closing Date and ending on the date that such
Purchaser no longer holds any Common Stock.  For purposes of this Section 4.14,
a “Short Sale” by any Purchaser shall mean a sale of Common Stock by such
Purchaser that is marked as a short sale and that is made at a time when there
is no equivalent offsetting long position in Common Stock held by such
Purchaser.  For purposes of determining whether there is an equivalent
offsetting long position in Common Stock held by the Purchaser, shares of Common
Stock underlying that have not yet been exercised pursuant to the Warrants shall
be deemed to be held long by the Purchaser, and the amount of shares of



18







--------------------------------------------------------------------------------









Common Stock held in a long position shall be all unexercised Warrant Shares
(ignoring any exercise limitations included therein) held by such Purchaser on
such date, plus any shares of Common Stock otherwise then held by such
Purchaser.  Additionally, each Purchaser understands and acknowledges, severally
and not jointly with any other Purchaser, that the SEC currently takes the
position that coverage of short sales of shares of the Common Stock “against the
box” prior to the effective date of a Registration Statement with the Shares
purchased hereunder is a violation of Section 5 of the Securities Act, as set
forth in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance.  Accordingly, each Purchaser hereby
agrees not to use any of the Warrant Shares to cover any short sales made prior
to any effective registration.

4.9

Prohibited Redemptions.  

The Company covenants and agrees that it shall not:

(a)

redeem, purchase or otherwise reduce the number of outstanding shares of its
Voting Stock or other securities or take any other action after the Closing Date
if such redemption, repurchase, reduction or other action would cause (i) the
Voting Stock of the Company owned by the York Entities to represent a percentage
of the voting power of all Voting Stock of the Company in excess of 24.99%, or
(ii) the Voting Stock of the Company owned by the Pequot Entities to represent a
percentage of the voting power of all Voting Stock of the Company in excess of
9.99%;

(b)

become subject to any obligation to redeem or repurchase any shares of its
Voting Stock (“Redemption Requirements”) that, if given effect, and after giving
effect to all other Redemption Requirements, would cause (i) the Voting Stock of
the Company owned by the York Entities to exceed the limitation set forth in
Section 4.9(a)(i), or (ii) the Voting Stock of the Company owned by the Pequot
Entities to exceed the limitation set forth in Section 4.9(a)(ii); or

(c)

take any action after the Closing Date, including, without limitation, any
action described in paragraph (a) or (b) of this Section 4.9(a) that would,
either alone or after giving effect to any Redemption Requirements, result in
the York Entities or Pequot Entities being (i) in violation of the BHCA or the
CBCA, or any other law or regulation governing the acquisition of control of
financial institutions as a result of the York Entities’ or the Pequot Entities’
ownership of securities of the Company or (ii) required to divest any securities
of the Company to avoid violation of the BHCA or the CBCA or any other law or
regulation.

4.10

Right of First Refusal on Future Securities Issuances.  

(a)

Notice of New Issuance.  Except with respect to Exempt Issuances (as defined in
Section 4.10(c)), in the event that the Company proposes to issue any (i) shares
of Common Stock, (ii) warrants, options, or other rights to purchase Common
Stock or Convertible Securities (collectively, “Rights”), or (iii) any
debentures or other securities convertible into or exchangeable for shares of
Common Stock (collectively, “Convertible Securities” and, together



19







--------------------------------------------------------------------------------









with shares of Common Stock and Rights, “New Securities”), the Company will
deliver to each Purchaser whose Subscription Amount exceeds $1.0 million (each,
a “First Refusal Purchaser,” and together, the “First Refusal Purchasers”) a
notice (the “Offer Notice”) of such proposed issuance (the “New Issuance”),
stating the price and other terms and conditions thereof.

(b)

Right to Purchase Shares, Rights or Convertible Securities.  In the event of a
New Issuance (other than an Exempt Issuance), the First Refusal Purchasers shall
have the right to purchase such number of New Securities at the price and on the
terms upon which the New Issuance is proposed to be made, such price to be paid
in full at the time of issuance of such New Securities to each First Refusal
Purchaser so that, after giving effect to the issuance of the New Securities and
the conversion, exercise and exchange into or for (whether directly or
indirectly) shares of Common Stock of all such New Securities, each First
Refusal Purchaser who exercises such right will continue to maintain its same
proportionate ownership of Common Stock as of the date immediately preceding the
New Issuance, treating the First Refusal Purchaser, for the purpose of such
computation, as the holder of the number of shares of Common Stock which would
be issuable to it upon conversion, exercise and exchange of all Rights and
Convertible Securities held by it on the date immediately preceding the New
Issuance and assuming the like conversion, exercise and exchange of all such
securities held by other persons.  The rights set forth in this Section 4.10
shall be exercised by the First Refusal Purchasers, if at all, by written notice
to the Company delivered not later than five (5) business days after the receipt
by the First Refusal Purchasers of the Offer Notice in accordance with the terms
and conditions stated therein, and such right shall expire at the end of the
thirtieth day after the day of the receipt by the First Refusal Purchasers of
the Offer Notice.  Notwithstanding the foregoing, the Company will not be
required to consummate any securities sale transaction with  any First Refusal
Purchaser related to the right to purchase New Securities as described in this
Section 4.10 if such purchase would result in such First Refusal Purchaser being
(i) in violation of the BHCA, the CBCA, or any other law or regulation governing
the acquisition of control of financial institutions as a result of such First
Refusal Purchaser’s ownership of securities of the Company or (ii) required to
divest any securities of the Company to avoid violation of the BHCA, the CBCA or
any other law or regulation unless the First Refusal Purchaser can demonstrate
that such First Refusal Purchaser is in compliance with the applicable
requirements of the BHCS, the CBCA or any law or regulation governing the
acquisition of control of financial institutions.

(c)

Exempt Issuances.  The issuances referred to in this Section 4.10 which will not
give the First Refusal Purchasers the rights described in this Section 4.10 (the
“Exempt Issuances”) are issuances in which New Securities are issued or deemed
issued (i) as a dividend or distribution payable pro rata to all holders of
Common Stock or to all holders of any other class of securities of the Company;
(ii) shares of Common Stock or options to purchase shares of Common Stock issued
to employees, consultants, officers and directors of the Company pursuant to any
stock option plan or other employee benefit plans of the Company; (iii) in
connection with the conversion or exercise of any options, warrants or other
rights to purchase Common Stock (A) existing on the date hereof or (B) issued in
accordance with the foregoing clause (ii); (iv) securities issued to Persons
with whom the Company enters into bona fide research, development, marketing,
sales, distribution, capital raising or similar arrangements; (v) securities
issued in connection with acquisitions of all or substantially all of the assets
or business of



20







--------------------------------------------------------------------------------









another entity; (vi) securities issued to commercial financing or leasing
companies in connection with financing or leasing transactions and the shares of
Common Stock issuable upon exercise thereof; (vii) the issuance of the shares of
Common Stock and Warrants under and pursuant to the Agreement; (vii) the
issuance of shares of Common Stock upon exercise of the Warrants, and (viii)
securities issues as part of a firm underwritten offering, whether public or
private.

(d)

Expiration.  This Section 4.10 and the rights provided hereunder shall expire on
the third anniversary of the applicable Closing Date with respect to each such
First Refusal Purchaser.

4.11

Board of Director Observer Rights.  The Company shall invite a representative of
the York Entities to attend all meetings of its Board of Directors in a
nonvoting observer capacity and shall give such representative copies of all
notices, minutes, consents, and other material that it provides to its
directors.  Any Person who attends such meetings on behalf of the York Entities
shall execute a confidentiality and non-disclosure agreement in a form
reasonably acceptable to counsel for the Company and such person must abide by
all federal and state securities laws relative to persons who possess inside
information.

ARTICLE V
MISCELLANEOUS

5.1

Termination.  This Agreement may be terminated by any Purchaser (with respect to
such Purchaser only), by written notice to the Company, if the Closing has not
been consummated on or before September 15, 2005 or, in the case of the York
Entities, on any earlier date that the condition to closing set forth in
Section 2.3(b)(v) is no longer capable of being satisfied; provided that no such
termination will affect the right of any party to sue for any breach by the
other party (or parties). Upon termination of this Agreement by a Purchaser,
such Purchaser’s Subscription Amount shall be returned to such Purchaser
promptly if such Subscription Amount was deposited in an escrow account pending
Closing.

5.2

Fees and Expenses.  Except as expressly set forth in the Transaction Documents
to the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the issuance of
any Securities in the name of the Purchaser.

5.3

Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.4

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via



21







--------------------------------------------------------------------------------









facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (Eastern Time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (Eastern Time)
on any Trading Day, (c) the second Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.

5.5

Amendments; Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

5.6

Construction.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

5.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of each Purchaser.  Any Purchaser may assign any or all of
its rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Purchasers.”

5.8

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.9

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
State of Florida.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the County of Palm
Beach, State of Florida for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the



22







--------------------------------------------------------------------------------









enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or inconvenient venue for such proceeding.
 Each party hereby irrevocably waives personal service of process and consents
to process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 The parties hereby waive all rights to a trial by jury.  If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.  

5.10

Survival.  The representations and warranties contained herein shall survive the
Closing and the delivery, exercise and/or conversion of the Securities, as
applicable for a period of two years after the Closing Date.

5.11

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

5.12

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

5.13

Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights; provided, however, in the case of an
exercise of a Warrant, the Purchaser shall be required to return any shares of
Common Stock subject to any such rescinded exercise notice.

5.14

Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution



23







--------------------------------------------------------------------------------









therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested.  The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Securities.

5.15

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

5.16

Payment Set Aside. To the extent that the Company makes a payment or payments to
any Purchaser pursuant to any Transaction Document or a Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

5.17

Independent Nature of Purchasers’ Obligations and Rights.  The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under any
Transaction Document.  Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.  Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents.  The Company has elected to
provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers.

[SIGNATURE PAGE FOLLOWS]



24







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




PANAMERICAN BANCORP

Address for Notice:

By:__________________________________________

     Name:

     Title:

 










With a copy to (which shall not constitute notice):




Blank Rome LLP

1200 N. Federal Highway, Suite 417

Boca Raton, FL 33432

  













[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOR PURCHASER FOLLOWS]



25







--------------------------------------------------------------------------------









PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Number of Units
Subscribed For

Subscription Amount
(Number of Units Subscribed for  x  $4.00)

  




The Purchaser understands that the Company has the right to reject this
subscription in whole or in part.

Name of Purchaser:  __________________________

Signature of Authorized Signatory of Purchaser: __________________________

Name of Authorized Signatory:  _________________________

Title of Authorized Signatory:  __________________________

Email Address of Authorized Signatory:  ________________________________

Amount:  __________________________

EIN Number of Purchaser:  ______________________________________







Address for Notice of Purchaser:













Address for Delivery of Securities for Purchaser (if not same as above):

 






26





